Title: From James Madison to Richard Söderström, [27 October] 1801
From: Madison, James
To: Söderström, Richard


Sir[27 October 1801]
In relation to the complaints you have preferred in several instances of capture and recapture of property alledged to be Danish, against the commanders of American public ships of War, it is my duty to inform you, that with the sincerest desire to avoid any thing which may procrastinate a decision, and under a just impression of the candor and liberality which your manner of acting would bring into the discussion, we are nevertheless restrained by the necessity of adhering to useful and established forms to consider the Minister resident of Denmark as the only proper organ of the Danish subjects, in making their reclamations. Whatsoever regards the solicitation of their business in a judicial form after principles are established with the government, may however be confided to your management by Mr Olsen with great propriety in the usual legal methods. In the meantime I beg you to be assured of the high respect with which I have the honor to be &c.
(signed)   James Madison
 

   Tr (DNA: RG 46, Transcribed Reports and Communications from the Executive, vol. 4). Enclosed in JM to the Senate, 30 Mar. 1810 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 3:345–46).


   Jefferson had officially received Peder Blicherolsen as the Danish resident minister on 12 Oct. The following day JM delivered to Blicherolsen his exequatur as consul general. After his meetings with the secretary of state on these occasions, Blicherolsen described JM as a minister whose talents, manners, and conduct were recognized and appreciated equally by both Federalists and Republicans. He further remarked that JM spoke with a clarity, simplicity, and gentleness that inspired the trust of all those who dealt with him. Blicherolsen also consulted with JM about the advisability of moving his residence from Philadelphia to Washington as the president had suggested. JM responded that however desirable it might be for the foreign ministers to reside at the seat of government, the state of the capital was such that it could not be reasonably demanded of them (Blicherolsen to C. G. Bernstorff, 22 Oct. 1801 [RA: Foreign Office, U.S., 1801]; National Intelligencer, 16 Oct. 1801).

